Almand, Chief Justice.
Gerald Swann brought his petition for the writ of habeas corpus against Della Harper to obtain the custody of his child born September 1, 1968. In it, he alleged that the defendant, the child’s maternal grandmother, was illegally in possession of the baby. A response was filed by the defendant. After a hearing the custody of the baby was awarded to the maternal grandmother.
Notice of appeal was filed by the plaintiff on July 16, 1969. Extension of the time for filing the transcript of the evidence was granted, and on September 8, 1969, the notice of appeal and transcript of the record were filed and docketed.
The enumeration of errors and brief of appellant were filed on September 23,1969.
The appellee has filed a motion to dismiss the appeal on the ground that the enumeration of errors was filed more than ten days after the appeal was docketed in this court. Held:
The motion to dismiss must be granted. No proper excuse was offered for the failure to file the enumeration of errors within ten days after the docketing of the case in this court. Pursuant to Rules 14 and 20 of this court, this must be deemed a failure to perfect the appeal. Culver v. Sisk, 223 Ga. 519 (156 SE2d 352); Davis v. Davis, 222 Ga. 579 (151 SE2d 123).

Appeal dismissed.


All the Justices concur.

Argued October 14, 1969
Decided November 12, 1969.
Northcutt, Edwards, Doss & Germano, Ken Doss, for appellant.
Perren & Lane, W. Robert Lane, for appellee.